


Exhibit 10.12(b)

 

COASTAL CAROLINA BANCSHARES, INC.

SCBT, N.A,

 

2305 NORTH OAK STREET

950 JOHN C. CALHOUN DRIVE

 

MYRTLE BEACH, SC 29577

PO BOX 9007

Line of Credit No.

 

 

ORANGEBURG, SC 29116-9007

Date

01-29-2009

 

BORROWER’S NAME AND ADDRESS

 

LENDER’S NAME AND ADDRESS

Max. Credit Amt.

1,000,000.00

“I” includes each borrower above, jointly and severally.

“You” means the lender, its successors
and assigns.

Loan Ref. No.   .

 

You have extended to me a line of credit in the

AMOUNT of ONE MILLION AND NO/100 $1,000,000.00.

You will make loans to me from time to time until 12:00 P.m. on 07-29-2009. 
Although the line of credit expires on that date, I will remain obligated to
perform all my duties under this agreement so long as I owe you any money
advanced according to the terms of this agreement, as evidenced by any note or
notes I have signed promising to repay these amounts.

 

This line of credit is an agreement between you and me.  It is not intended that
any third party receive any benefit from this agreement, whether by direct
payment, reliance for future payment or in any other manner.  This agreement is
not a letter of credit.

 

1.   AMOUNT:  This line of credit is:

 

 

x

 

OBLIGATORY:  You may not refuse to make a loan to me under this line of credit
unless one of the following occurs:

 

 

 

 

a.

I have borrowed the maximum amount available to me;

 

 

 

b.

This line of credit has expired;

 

 

 

c.

I have defaulted on the note (or notes) which show my indebtedness under this
line of credit;

 

 

 

d.

I have violated any term of this line of credit or any note or other agreement
entered into in connection with this line of credit;

 

 

 

e.

 

 

 

 

 

 

 

 

 

 

 

 

 

o

 

DISCRETIONARY:  You may refuse to make a loan to me under this line of credit
once the aggregate outstanding advances equal or exceed

 

 

 

 

$

 

 

 

Subject to the obligatory or discretionary limitations above, this line of
credit is:

 

 

x

 

OPEN END (Business or Agricultural only): I may borrow up to the maximum amount
of principal more than one time.

 

o

 

CLOSED END: I may borrow up to the maximum only one time.

 

2.   PROMISSORY NOTE:  I will repay any advances made according to this line of
credit agreement as set out in the promissory note, I signed on 01-29-2009, or
any note(s) I sign at a later time which represent advances under this
agreement.  The note(s) set(s) out the terms relating to maturity, interest
rate, repayment and advances.  If indicated on the promissory note, the advances
will be made as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.   RELATED DOCUMENTS: I have signed the following documents in connection with
this line of credit and note(s) entered into in accordance with this line of
credit:

o security agreement dated

 

x

21 PERSONAL LIMITED GUARANTY AGREEMENTS OF VARIOUS DATES

o mortgage dated

 

 

o

 

o guaranty dated

 

 

o

 

 

4.   REMEDIES: If I am in default on the note(s) you may:

 

a.  take any action as provided in the related documents;

b.  without notice to me, terminate this line of credit.

     By selecting any of these remedies you do not give up your right to later
use any other remedy.  By deciding not to use any remedy should I default, you
do not waive your right to later consider the event a default, if it happens
again.

 

5.   COSTS AND FEES: If you hire an attorney to enforce this agreement I will
pay your reasonable attorney’s fees, where permitted by law. I will also pay
your court costs and costs of collection, where permitted by law.

 

6.   COVENANTS: For as long as this line of credit is in effect or I owe you
money for advances made in accordance with the line of credit, I will do the
following:

 

a.  maintain books and records of my operations relating to the need for this
line of credit;

b.  permit you or any of your representatives to inspect and/or copy these
records;

c.  provide to you any documentation requested by you which support the reason
for making any advance under this line of credit;

d.  permit you to make any advance payable to the seller (or seller and me) of
any items being purchased with that advance;

 

e.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7.   NOTICES: All notices or other correspondence with me should be sent to my
address stated above.  The notice or correspondence shall be effective when
deposited in the mail, first class, or delivered to me in person.

 

8.   MISCELLANEOUS: This line of credit may not be changed except by a written
agreement signed by you and me.  The law of the state in which you are located
will govern this agreement.  Any term of this agreement which is contrary to
applicable law will not be effective, unless the law permits you and me to agree
to such a variation.

 

 

 

SIGNATURES:  I AGREE TO THE TERMS OF THIS LINE OF CREDIT.  I HAVE RECEIVED A
COPY ON TODAY’S DATE.

FOR THE LENDER

 

 

 

 

 

/s/ Alex Shuford

 

/s/ Holly L. Schreiber

ALEX SHUFORD

 

HOLLY L. SCHREIBER,  CFO OF COASTAL CAROLINA BANCSHARES, INC.

 

 

 

Title

   EXECUTIVE VICE PRESIDENT

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------
